Name: Council Regulation (EC) No 770/2004 of 21 April 2004 amending Regulation (EC) No 2791/1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  cooperation policy;  international affairs
 Date Published: nan

 Avis juridique important|32004R0770Council Regulation (EC) No 770/2004 of 21 April 2004 amending Regulation (EC) No 2791/1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries Official Journal L 123 , 27/04/2004 P. 0004 - 0006Council Regulation (EC) No 770/2004of 21 April 2004amending Regulation (EC) No 2791/1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Council Regulation (EC) No 2791/1999 of 16 December 1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries(2) lays down the general rules and conditions for the application of the Scheme of control and enforcement in respect of fishing vessels fishing in areas beyond the limits of national fisheries jurisdiction in the North East Atlantic Fisheries Commission (NEAFC) Convention area (the Scheme).(2) NEAFC adopted a recommendation to amend the Scheme to add haddock as a regulated resource and adopted recommendations in November 2002 to amend the Scheme with regard to transhipments and joint fishing operations.(3) Under the NEAFC Convention, these recommendations have become binding on the Contracting Parties. The Community should apply these recommendations.(4) Article 30 of Regulation (EC) No 2791/1999 provides for certain Articles to remain in force on an ad hoc basis until 31 December 2002, with the Commission committing itself to submit, before 30 September 2002 at the latest, any appropriate proposals providing for a definitive regime.(5) Pending a proposal providing for a definitive regime, the ad hoc application of Articles 6(3), 8, 10 and 11 should be extended until 31 December 2005.(6) To ensure continuity with the provisions in force until 31 December 2002, it is necessary that application of Articles 6(3), 8, 10 and 11 should start immediately after that date.(7) Regulation (EC) No 2791/1999 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2791/1999 is amended as follows:1. in Article 2 the following points are added:"11. 'fishing vessel' means any vessel equipped for commercial exploitation of living aquatic resources, including fish processing vessels and vessels engaged in transhipment;12. 'transhipment operation' means the transfer, over the side, of any quantity of fish, molluscs, crustaceans and/or fishery products retained on board, from one fishing vessel to another;13. 'joint fishing operation' means any operations between two or more vessels where catch is taken from the fishing gear of one fishing vessel to another."2. in Article 4 paragraph 1 is replaced by the following:"1. Only Community fishing vessels which have been issued a special fishing permit by their flag Member state shall be authorised, on the conditions set out in the permit, to fish, keep on board, engage in transhipment or joint fishing operations and land fishery resources from the Regulatory Area."3. in Article 5(2) the following subparagraph is added:"By way of derogation from paragraph 1, Member States may exempt from keeping a logbook a Community fishing vessel engaged in transhipment operations which on-loads quantities on board. Vessels benefiting from this derogation shall record in a production logbook or storage plan:(a) the date and time (UTC) of transmission of a report;(b) in case of radio transmission, the name of the radio station through which the report is transmitted;(c) the date and time (UTC) of transhipment operation;(d) the location (longitude/latitude) of the transhipment operation;(e) the quantities of species on-loaded;(f) the name and international radio call sign of the fishing vessel from which the catch has been off-loaded."4. in Article 6(1) points (c) and (d) are replaced by the following:"(c) the quantities held on board when a vessel leaves the Regulatory Area. These reports shall be transmitted no earlier than eight hours and no later than sic hours in advance of each departure from the Regulatory Area. They shall include where appropriate, the number of fishing days and the catches taken in the Regulatory Area since the commencement of fishing, or since the last catch report;(d) the quantities loaded and unloaded for each transhipment of fish and the catch taken on board in joint fishing operations during the vessel's stay in the Regulatory Area. These reports shall be transmitted no later than 24 hours after the completion of the transhipment or joint fishing operation."5. in Article 9 the following subparagraph shall be added:"A master of a Community fishing vessel engaged in transhipment operations which on-loads quantities on board shall not engage in other fishing activities, including joint fishing operations, during the same trip."6. Article 24 is replaced by the following:"Article 24Transhipments and joint fishing operationsA master of a Community fishing vessel shall not engage in transhipment or joint fishing operations with non-Contracting Party vessels.;"7. in Article 30, the date "31 December 2002" is replaced each time by "31 December 2005" and the date "30 September 2002" is replaced by "30 September 2004";8. the Annex is replaced by the text appearing in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.Article 1(7) shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 21 April 2004.For the CouncilThe PresidentJ. Walsh(1) Opinion delivered on 10 February 2004 (not yet published in the Official Journal).(2) OJ L 337, 30.12.1999, p. 1. Regulation as amended by Regulation (EC) No 215/2001 (OJ L 31, 2.2.2001, p. 1).ANNEX"ANNEXREGULATED RESOURCES>TABLE>"